SECOND AMENDMENT TO THE STONE RIDGE TRUST DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT dated as of this 13th day of September, 2013, to the Distribution Agreement, dated as of December 15, 2012, as amended March 26, 2013, (the “Agreement”) is entered into by and between STONE RIDGE TRUST, a Delaware statutory trust (the “Trust”), and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the list of funds; and WHEREAS, Section 11 of the Distribution Agreement allows for its amendment by a written instrument executed by the parties. NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. STONE RIDGE TRUST on behalf of each of the Funds individually and not jointly QUASAR DISTRIBUTORS, LLC By: /s/ Patrick Kelly By: /s/ James R. Schoenike Name: Patrick Kelly Name: James R. Schoenike Title: CCO
